EXHIBIT 10.1

MORGAN STANLEY

TAX DEFERRED EQUITY PARTICIPATION PLAN

Amended and Restated as of June 20, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION

   PAGE

Purposes of the Plan

   1

Definitions

   1

Election by a Company to Participate in the Plan

   5

Stock Subject to the Plan

   6

Administration of the Plan

   6

Eligibility

   7

Awards under the Plan

   7

Funding of the Plan

   8

Maintenance of Accounts

   8

Payments under the Plan

   9

Securities Matters

   9

Adjustment in Certain Events

   10

No Special Employment Rights

   10

Payroll and Withholding Taxes

   10

Termination and Amendment

   11

Shareholder Approval Required

   12

Effect of Revocation Event

   12

Miscellaneous

   12



--------------------------------------------------------------------------------

MORGAN STANLEY

TAX DEFERRED EQUITY PARTICIPATION PLAN

(Amended and Restated as of June 20, 2006)

 

1. Purposes of the Plan.

The primary purpose of the Morgan Stanley Tax Deferred Equity Participation Plan
is to promote the long-term growth and financial success of Morgan Stanley, a
Delaware corporation (“Morgan Stanley”), by attracting and retaining employees
of outstanding ability and assisting Morgan Stanley in promoting a greater
identity of interest between Participants and Morgan Stanley’s shareholders.

 

2. Definitions.

Unless determined otherwise by the Committee and set forth in the applicable
Award Certificate, capitalized terms used herein without definition have the
meanings set forth below.

(a) “Account” means a book account maintained by Morgan Stanley reflecting, with
respect to each Award, the number of shares of Stock to be distributed to each
Participant upon a Realization Event.

(b) “Administrator” means the individual or individuals to whom the Committee
delegates authority under the Plan in accordance with Section 5.

(c) “Affiliate” means any corporation which is a member of a “controlled group
of corporations” (as defined in Code section 414(b)) of which Morgan Stanley is
a member and any trade or business (whether or not incorporated) under “common
control” (as defined in Code section 414(c)) with Morgan Stanley.

(d) “Award” means an award granted to a Participant by the Committee pursuant to
Section 7.

(e) “Award Certificate” means a written certificate (including in electronic
form) issued by the Company and signed on behalf of the Company (which signature
may be in facsimile) and sets forth the terms and conditions of the Award.

(f) “Board” means the Board of Directors of Morgan Stanley.

(g) “Change in Control”:

(A) In respect of each Award having an effective date on or before December 31,
1997, “Change in Control” means:

(i) The acquisition by any person (including a group, within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act), other than (I) any employee
plan established by a Company or (II) any of Morgan Stanley’s affiliates (as
defined in Rule 12b-2 promulgated under the Exchange Act), without the prior
approval of the Board, of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of either the then
outstanding shares of Stock or

 

1



--------------------------------------------------------------------------------

the combined voting power of Morgan Stanley’s then outstanding voting securities
in a transaction or series of transactions not approved by a majority of the
Directors as of the Effective Date; or

(ii) A change in the composition of the Board such that individuals who, as of
the Effective Date, constitute the Board cease for any reason to constitute at
least a majority thereof, provided that any person who becomes a Director
subsequent to the Effective Date and whose nomination for election is approved
by at least a majority of the Directors as of the Effective Date, (other than a
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
Directors of Morgan Stanley, as such terms are used in Rule 14a-11 of
Regulation 14A under the Exchange Act) shall be deemed a Director as of the
Effective Date.

(B) In respect of each Award having an effective date on or after January 1,
1998, “Change in Control” shall have the meaning ascribed to such term by the
Committee in respect of such Award and set forth in the applicable Award
Certificate.

(h) “Change in Ownership” shall have the meaning ascribed to such term by the
Committee and set forth in the applicable Award Certificate.

(i) “Code” means the Internal Revenue Code of 1986, as amended, and the rules,
regulations and guidance thereunder and any successor thereto.

(j) “Committee” means such committee of two or more persons as the Board shall
appoint from time to time to administer the Plan. It is intended that the
members of the Committee shall be “non-employee directors” within the meaning of
Rule 16b-3 and “outside directors” within the meaning of Section 162(m);
however, the mere fact that a Committee member shall fail to qualify under
either of these requirements shall not invalidate any Award made by the
Committee that is otherwise valid.

(k) “Company” means each of Morgan Stanley, its Affiliates and any Subsidiary
the employees of which participate in the Plan pursuant to Section 3(a).

(l) “Compensation” for a year means the annual rate of salary payable to the
Participant for such year (disregarding any salary reduction agreements under
any deferred compensation plan, including plans described in Code section 125 or
401(k)) plus the annual incentive bonus payable to such Participant for such
year. Compensation shall not include the amount of any contribution payable
under the Plan.

(m) “Disability”:

(i) In respect of each Award having an effective date prior to June 20, 2006,
“Disability” means any physical or mental condition that would qualify a
Participant for a disability benefit under any long-term disability plan
maintained by any Company and applicable to the Participant.

(ii) In respect of each Award having an effective date on or after June 20,
2006, “Disability” has the meaning determined by the Committee and set forth in
the applicable Award Certificate.

 

2



--------------------------------------------------------------------------------

(n) “Dividend Equivalent” has the meaning set forth in Section 9(b).

(o) “Effective Date” means January 1, 1994.

(p) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the applicable rules and regulations thereunder and any successor
thereto.

(q) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
any successor thereto.

(r) “Fair Market Value”:

(i) In respect of each Award having an effective date before June 20, 2006,
“Fair Market Value” means:

(a) for purposes of determining the number of shares of Stock to be allocated to
an Award made pursuant to Section 7 and to a Participant’s Account pursuant to
Section 9(a), the fair market value thereof as of the relevant date of
determination, as determined in accordance with a valuation methodology approved
by the Committee; and

(b) for purposes of crediting a Participant’s Account with shares of Stock based
upon cash dividends paid or deemed to be paid on shares of Stock credited to the
Participant’s Account pursuant to Section 9(b), the average of the high and low
sales prices, regular way, of a share of Stock as reported on the New York Stock
Exchange Composite Tape (the “High/Low Price”) on the relevant dividend payment
date, or, if Stock is not traded on public markets on the relevant dividend
payment date, the first preceding date on which Stock is traded on public
markets; provided, however, that in the event a “Fair Market Value” cannot be
determined pursuant to the foregoing, the fair market value thereof as of the
relevant date of determination, as determined in accordance with a valuation
methodology approved by the Committee; and

(c) for purposes of distributing cash, either in lieu of a fractional share
following a Realization Event pursuant to Section 10, in lieu of Stock pursuant
to Section 11(b) or in lieu of Stock following a Revocation Event pursuant to
Section 20, the High/Low Price on the date of the Realization Event or the
Revocation Event, as applicable, or, if Stock is not traded on public markets on
the date of the Realization Event or the Revocation Event, the first preceding
date on which Stock is traded on public markets; provided, however, that in the
event a “Fair Market Value” cannot be determined pursuant to the foregoing, the
fair market value thereof as of the relevant date of determination, as
determined in accordance with a valuation methodology approved by the Committee.

(ii) In respect of each Award having an effective date on or after June 20,
2006, “Fair Market Value” means, with respect to a share of Stock, the fair
market value thereof as of the relevant date of determination, as determined in
accordance with a valuation methodology approved by the Committee.

 

3



--------------------------------------------------------------------------------

(s) “Investment Period”, with respect to an Award, means: (A) in respect of each
Award having an effective date on or before December 31, 1997, the five-year
period beginning on the date as of which such Award is granted; and (B) in
respect of each Award having an effective date on or after January 1, 1998, the
period beginning on the date as of which the Award is granted and concluding on
the date specified by the Committee as the conclusion of the Investment Period
in respect of such Award.

(t) “Minimum Eligible Compensation” means $100,000 with respect to the calendar
year ending December 31, 1997, and with respect to each fiscal year of the
Company beginning on or after December 1, 1997, $100,000 or such greater amount
as the Committee shall determine.

(u) “Participant” means a key employee of any Company who is determined by the
Committee to be eligible to participate in the Plan and who is designated as a
Participant pursuant to Section 6.

(v) “Plan” means the Morgan Stanley Tax Deferred Equity Participation Plan.

(w) “Realization Event”:

(i) In respect of each Award having an effective date on or before December 31,
1997, “Realization Event” means the first to occur of (i) the expiration of the
Investment Period with respect to such Award, (ii) the occurrence of a Change in
Control, (iii) the termination of the Plan pursuant to Section 17, or (iv) the
Participant’s death;

(ii) In respect of each Award having an effective date on or after January 1,
1998 and prior to June 20, 2006, “Realization Event” means the first to occur of
(i) the expiration of the Investment Period with respect to such Award, (ii) the
occurrence of a Change in Ownership, (iii) the termination of the Plan pursuant
to Section 17, or (iv) the Participant’s death; provided, however, that if a
Realization Event as so defined would occur at a time when the Participant is
considered by the Company to be one of its “covered employees” within the
meaning of Section 162(m), then, unless the Committee shall determine otherwise
in its sole discretion, the Realization Event shall automatically be deferred
until the first date after the Participant has ceased to be considered such a
“covered employee”; and

(iii) In respect of each Award having an effective date on or after June 20,
2006, “Realization Event” shall have the meaning ascribed to such term by the
Committee in respect of such Award and set forth in the applicable Award
Certificate.

(x) “Retirement”:

(i) In respect of each Award having an effective date prior to June 20, 2006,
“Retirement” means a Participant’s termination of employment with all Companies
on or after: (i) the date (the “Pension Retirement Date”) on which the
Participant would first be eligible to retire under any tax-qualified defined
benefit pension plan maintained by a Company in which the Participant
participates; or (ii) in respect of any Award as the Committee determines, such
date preceding the Pension Retirement Date as the Committee may determine; and

(ii) In respect of each Award having an effective date on or after June 20,
2006, “Retirement” means a Participant’s termination of employment under the
circumstances determined by the Committee and set forth in the applicable Award
Certificate.

 

4



--------------------------------------------------------------------------------

(y) “Revocation Event” means a determination by the Board in its sole discretion
that any of the following has occurred or is likely to occur:

(i) A determination by the Department of Labor or a court of competent
jurisdiction that the assets of the Trust are subject to Part 4 of Subtitle B of
Title I of ERISA or that the Plan is a “pension plan” (within the meaning of
ERISA section 3(2)) subject to Parts 2, 3 and 4 of Subtitle B of Title I of
ERISA;

(ii) A determination by the Internal Revenue Service or a court of competent
jurisdiction that any amount deposited in the Trust is taxable to any
Participant or beneficiary prior to the distribution of such amount; or

(iii) A determination by the Company’s independent public accountants that the
accounting expense to the Companies of maintaining the Trust under the Plan is
based on a value of the shares of Stock other than such value on the date shares
of Stock are (A) acquired by the Trust or (B) credited to a Participant’s
Account.

(z) “Rule 16b-3” means Rule 16b-3 promulgated under Section 16 of the Exchange
Act.

(aa) “Section 162(m)” means Section 162(m) of the Code (or any successor
provisions thereto).

(ab) “Section 409A” means Section 409A of the Code (or any successor provisions
thereto).

(ac) “Securities Act” means the Securities Act of 1933, as amended, and any
successor thereto.

(ad) “Stock” means the common stock, par value $.01 per share, of Morgan
Stanley, or the common stock of any successor thereto.

(ae) “Subsidiary” means (i) a corporation or other entity with respect to which
Morgan Stanley, directly or indirectly, has the power, whether through the
ownership of voting securities, by contract or otherwise, to elect at least a
majority of the members of such corporation’s board of directors or analogous
governing body, or (ii) any other corporation or other entity in which Morgan
Stanley, directly or indirectly, has an equity or similar interest and which the
Committee designates as a Subsidiary for purposes of the Plan.

(af) “Trust” means any trust established or maintained by the Company in
connection with an employee benefit plan of the Company (including the Plan)
under which current or former employees of the Company constitute the principal
beneficiaries.

(ag) “Trustee” means the trustee of the Trust.

 

3. Participation in the Plan by a Subsidiary’s Employees.

(a) Subject to the approval of the Committee, the employees of any Subsidiary
may be eligible to participate in the Plan.

 

5



--------------------------------------------------------------------------------

(b) No Subsidiary or Affiliate shall have any power with respect to the Plan
except as specifically provided in the Plan.

(c) Morgan Stanley may require each Company (other than Morgan Stanley), as a
condition of its employees’ participation in the Plan, to enter into an
agreement obligating such Company to pay to Morgan Stanley, in cash, the
appropriate value, as determined by the Board, of any Stock that Morgan Stanley
contributes to the Trust in respect of Participants employed by such Company
and/or to reimburse Morgan Stanley for any other amounts paid by Morgan Stanley
hereunder, directly or indirectly, in respect of Participants employed by such
Company.

 

4. Stock Subject to the Plan.

Subject to adjustment as provided in Section 13, the Committee may grant Awards
under the Plan with respect to a number of shares of Stock that, in the
aggregate, does not exceed 3,500,0001 shares. In the event that any Award is
forfeited for any reason, the number of shares of Stock making up such forfeited
Award (other than shares of Stock credited to such Participant’s Account solely
as a result of earnings on such Award) shall again be available for grant under
the Plan.

 

5. Administration of the Plan.

(a) The Plan shall be administered by the Committee. The Committee may, but need
not, from time to time delegate some or all of its authority under the Plan to
an Administrator consisting of one or more members of the Committee or one or
more directors or officers of the Company; provided, however, that the Committee
may not delegate its authority (i) to make Awards to any key employee (A) who is
subject as of the effective date of the Award to the reporting rules under
Section 16(a) of the Exchange Act or (B) who is, as of the effective date of the
Award, one of Morgan Stanley’s “covered employees” within the meaning of
Section 162(m), (ii) to construe and interpret the Plan or (iii) under
Section 17(a) of the Plan. Any delegation hereunder shall be subject to the
restrictions and limits that the Committee specifies at the time of such
delegation or thereafter. Nothing in the Plan shall be construed as obligating
the Committee to delegate authority to an Administrator, and the Committee may
at any time rescind or modify the authority delegated to an Administrator
hereunder or appoint a new Administrator. At all times, the Administrator
appointed hereunder shall serve in such capacity at the pleasure of the
Committee. Any action undertaken by the Administrator in accordance with the
Committee’s delegation of authority shall have the same force and effect as if
undertaken directly by the Committee, and any reference to the Committee in the
Plan shall, to the extent consistent with the terms and limitations of such
delegation, be deemed to include a reference to the Administrator.

(b) The Committee shall have full authority, consistent with the Plan, to
administer the Plan, including authority to interpret and construe any Plan
provision and to adopt such rules and regulations and such forms of elections as
it may deem necessary or appropriate. Decisions of the Committee shall be final
and binding on all parties. In the event of a disagreement between the Committee
and the Administrator, the Committee’s determination on such matter shall be
final and binding on all parties, including the Administrator. Subject to
Section 3(d), all expenses of the Plan shall be paid by Morgan Stanley.

 

--------------------------------------------------------------------------------

1 This number represents the maximum number of shares of Stock available for
Awards under the Plan that was initially approved by the Board and the
stockholders of Dean Witter, Discover & Co. (the predecessor of Morgan Stanley)
and does not reflect adjustments to such maximum number made in accordance with
Section 4 or Section 13 after the Effective Date.

 

6



--------------------------------------------------------------------------------

(c) No member of the Committee or any Administrator shall be liable for any
action, omission or determination relating to the Plan, and the Companies shall
indemnify and hold harmless each member of the Committee, each Administrator and
each other director or employee of the Companies to whom any duty or power
relating to the Plan has been delegated, against any cost, expense (including
counsel fees, which fees shall be paid as incurred) or liability (including any
sum paid in settlement of a claim) arising out of any action, omission or
determination relating to the Plan, if made in good faith in a manner reasonably
believed to be in or not opposed to the best interests of the Companies, and
with respect to any criminal action or proceeding, if made with reasonable cause
to believe that such conduct was lawful.

(d) The members of the Committee shall be appointed by, and serve at the
pleasure of, the Board. Notwithstanding anything to the contrary contained
herein, the Board may, in its sole discretion, at any time and from time to
time, resolve to administer the Plan, in which case, the term Committee as used
herein shall be deemed to refer to the Board.

 

6. Eligibility.

The persons eligible to participate in the Plan shall be key employees of the
Companies, as determined by the Committee. The Committee shall grant Awards to
such Participants as it shall, in its sole discretion, determine, provided that
no Award shall be made in any fiscal year to any eligible employee whose
annualized Compensation with respect to such fiscal year is not at least equal
to the Minimum Eligible Compensation. The Committee may from time to time add to
or exclude from participation one or more eligible employees. Each eligible
employee shall become a Participant effective on the date as of which the
employee is designated as a Participant or members of a class of employees
including the employee are designated as Participants.

 

7. Awards under the Plan.

(a) Awards.

(i) The Committee shall have full authority to grant Awards to Participants.
Awards under the Plan may, in the discretion of the Committee, be made in
substitution in whole or in part for cash or other compensation payable to a
Participant. Awards shall be denominated in a number of shares of Stock
determined under Section 9. In respect of each Award having an effective date on
or after January 1, 1998, (A) the Award shall be subject to any terms and
conditions as may be established by the Committee in connection with the Award
and specified in the applicable Award Certificate and (B) the terms, conditions
and other provisions of the Award shall be set forth in the Award Certificate.
The Company may, in its sole discretion, require a Participant to execute and
return a copy of the Award Certificate to the Company as a condition to
receiving or retaining an Award or payment in respect of an Award.

(ii) Unless otherwise determined by the Committee, no Award with respect to a
fiscal year shall be granted to a Participant whose employment with the
Companies and Affiliates terminates prior to the end of such fiscal year.

(b) Vesting.

(i) In respect of each Award having an effective date on or before December 31,
1997, a Participant shall have a vested interest in the Award upon the first to
occur of: (A) completion of two years of service for the Companies and the
Affiliates following the grant of such

 

7



--------------------------------------------------------------------------------

Award; (B) the Participant’s termination of employment with all Companies and
the Affiliates as a result of Disability or Retirement; (C) the Participant’s
termination of employment with all Companies and the Affiliates which is
initiated by a Company by reason of the Company’s decision to close permanently
a branch office or other facility, or to reduce permanently the number of
employees which it employs due to substantial change in economic conditions; or
(D) the Participant’s death while employed by a Company or one of the
Affiliates; provided, however, that any vested Award shall be canceled if a
Participant’s employment with any Company is terminated for cause, the
Participant resigns for cause or the Committee determines that the Participant
has committed an act or omission upon which a Company would have terminated the
Participant’s employment for cause.

(ii) In respect of each Award having an effective date on or after January 1,
1998, (A) a Participant shall have a vested interest in the Award upon the
satisfaction of such terms and conditions as the Committee may determine
applicable to such Award and (B) the Committee may provide that such Award shall
be subject to forfeiture, cancellation or termination on such terms and
conditions as the Committee may determine.

 

8. Funding of the Plan.

The Plan shall be unfunded. Benefits under the Plan shall be paid from the
general assets of Morgan Stanley. Morgan Stanley may establish or contribute to
the Trust to assist Morgan Stanley in meeting its obligations hereunder, but
shall not be obligated to do so.

 

9. Maintenance of Accounts.

With respect to each Participant, the Committee shall maintain an Account as
follows:

(a) In respect of each Award having an effective date on or before December 31,
1997, such Participant’s Account shall be credited as of the date of each Award
with a number of shares of Stock equal to: (I) the dollar amount of such
Participant’s Award divided by (II) the product of the Fair Market Value of a
share of Stock multiplied by .80. In respect of each Award having an effective
date on or after January 1, 1998, each such Participant’s Account shall be
credited as of the date of each Award with a number of shares of Stock equal to:
(I) the dollar amount of such Participant’s Award divided by (II) the product of
the Fair Market Value of a share of Stock multiplied by a fraction determined by
the Committee to reflect the various restrictions, conditions and limitations
applicable to such Award.

(b) In respect of each Award having an effective date on or before December 31,
1997, such Participant’s Account shall be credited as soon as practicable
following the payment date of cash dividends on Stock with a number of shares of
Stock, the Fair Market Value of which equals the dollar amount of dividends that
would have been paid with respect to Stock credited to such Participant’s
Account had the Participant held such Stock as of the record date applicable to
such dividends. In respect of each Award having an effective date on or after
January 1, 1998, the Committee may, in its sole discretion, (I) provide that
each Participant’s Account shall be credited as soon as practicable following
the payment date of cash dividends on Stock with a number of shares of Stock,
the Fair Market Value of which equals the dollar amount of dividends that would
have been paid with respect to Stock credited to such Participant’s Account had
the Participant held such Stock as of the record date applicable to such
dividends, (II) determine, in lieu of so crediting a Participant’s Account, to
make cash payments to the Participant equal to the dollar amount of dividends
that would have been paid with respect to Stock credited to such Participant’s
Account had the Participant held such Stock as of the record

 

8



--------------------------------------------------------------------------------

date applicable to such dividends (“Dividend Equivalents”) or (III) allow a
Participant to elect between having Morgan Stanley so credit the Participant’s
Account and receiving Dividend Equivalents, all on such terms and conditions as
the Committee may determine.

(c) Each Participant’s Account shall be reduced by the number of shares of Stock
distributed to the Participant in respect of such Account, whether such shares
are distributed from the Trust or directly from Morgan Stanley.

 

10. Payments under the Plan.

(a) Within 30 days after the occurrence of a Realization Event with respect to
an Award having an effective date prior to June 20, 2006, Morgan Stanley shall
deliver or cause to be delivered to the Participant the number of whole shares
of Stock credited to such Participant’s Account as of the date of the
Realization Event as a result of such Award (including shares reflecting the
reinvestment of dividends paid thereon), and cash with respect to any fractional
shares of Stock credited to such Participant’s Account in an amount equal to the
Fair Market Value of such fractional shares as of the date of the Realization
Event. Notwithstanding the fact that Morgan Stanley may establish or contribute
to the Trust for the purpose of assisting it in meeting its obligations under
the Plan, Morgan Stanley shall remain obligated to pay the amounts credited to
Participants’ Accounts. Nothing shall relieve Morgan Stanley of its liabilities
under the Plan except to the extent amounts are paid from Trust assets or
otherwise. Payment in respect of each Award having an effective date on or after
June 20, 2006 shall be made in accordance with terms and conditions determined
by the Committee and set forth in the applicable Award Certificate.

(b) In order to accomplish the purposes of the Plan, amounts allocated to
Participants’ Accounts generally must track the performance of the Stock until
the occurrence of the Realization Event with respect to such amounts.
Accordingly, if a court of competent jurisdiction determines by a final
adjudication that Morgan Stanley is obligated to distribute to any person shares
of Stock credited to a Participant’s Account prior to the occurrence of a
Realization Event with respect to such shares, the Stock so distributed shall be
restricted as to transferability until the date that a Realization Event would
have occurred with respect to such shares had they not been distributed and
remained subject to the Plan, and if certificated shall bear any legend
determined appropriate by the Committee and the following legend:

“The transferability of this certificate and the shares of stock represented
hereby are subject to the restrictions, terms and conditions (including
forfeiture and restrictions against transfer) contained in the Morgan Stanley
Tax Deferred Equity Participation Plan. A copy of the Plan is on file in the
office of the Secretary of Morgan Stanley, 1585 Broadway, New York, New York
10036.”

 

11. Securities Matters.

Subject to Section 10, Morgan Stanley shall use its best efforts to assure that
any securities distributed to Participants hereunder are freely transferable at
the time of distribution, including, to the extent required under applicable
law, effecting the registration pursuant to the Securities Act of any shares of
Stock to be distributed hereunder or effecting similar compliance under any
state laws; provided, however, that with respect to any Award having an
effective date on or after January 1, 1998, securities distributed to
Participants hereunder may be subject to such restrictions on transfer as the
Committee may determine. Notwithstanding anything herein to the contrary, Morgan
Stanley shall not be obligated to cause to be issued or delivered any shares of
Stock pursuant to the

 

9



--------------------------------------------------------------------------------

Plan unless and until Morgan Stanley is advised by its counsel that the issuance
and delivery of such shares complies with all applicable laws, regulations of
governmental authorities and the requirements of any securities exchange on
which Stock is listed. The Committee may require, as a condition of the issuance
and delivery of shares of Stock pursuant to the terms hereof, the recipient of
such shares to make such covenants, agreements and representations, and that if
certificated, the certificates representing such shares bear such legends, as
the Committee, in its sole discretion, deems necessary or desirable.

 

12. [Intentionally Omitted]

 

13. Adjustments in Certain Events.

(a) Unless the Committee otherwise determines, a Participant’s Account shall be
adjusted to reflect the amount of any securities, cash and other property that
would have been received with respect to shares of Stock credited to such
Participant’s Account if such Stock were held by the Participant as a result of
any stock dividend or split, recapitalization, extraordinary dividend, merger,
spinoff, consolidation, combination or exchange of shares or similar corporate
change or any other event that the Committee, in its sole discretion, deems
appropriate.

(b) In the event of any change in the number of shares of Stock outstanding by
reason of any stock dividend or split, recapitalization, extraordinary dividend,
merger, spinoff, consolidation, combination or exchange of shares or similar
corporate change or any other event that the Committee, in its sole discretion,
deems appropriate, the maximum aggregate number of shares of Stock subject to
the Plan shall be appropriately adjusted by the Committee. In the event of any
change in the number of shares of Stock outstanding by reason of any other event
or transaction, the Committee may, but need not, make such adjustments in the
number and class of shares of Stock subject to the Plan as the Committee may
deem appropriate.

(c) Except as expressly provided in this Section, a Participant shall have no
rights as a result of any stock dividend or split, recapitalization,
extraordinary dividend, merger, spinoff, consolidation, combination or exchange
of shares or similar corporate change.

 

14. [Intentionally Omitted]

 

15. No Special Employment Rights.

Nothing in the Plan shall confer upon any Participant any right to continue in
the service of any Company or affect any right that any Company may have to
terminate the service of the Participant. Nothing in the Plan shall be deemed to
give any employee of any Company any right to participate in the Plan.

 

16. Payroll and Withholding Taxes; Other Obligations.

As a condition to the making or retention of any Award, the vesting or payment
of any Award or the lapse of any restrictions pertaining thereto, the Company
may require a Participant to pay such sum to the Company as may be necessary to
discharge the Company’s obligations with respect to any taxes, assessments or
other governmental charges (including FICA tax) imposed on property or income
received by a Participant pursuant to the Plan or to satisfy any obligation that
the Participant owes to the Company. In accordance with rules and procedures
authorized by the Committee and, in the discretion of the Committee, such
payment

 

10



--------------------------------------------------------------------------------

may be in the form of cash or other property. In accordance with rules and
procedures authorized by the Committee, in satisfaction of such taxes,
assessments or other governmental charges or of other obligations that a
Participant owes to the Company, the Company may, in the discretion of the
Committee, make available for delivery a lesser number of shares of Stock in
payment of an Award or permit a Participant to tender previously owned shares of
Stock to satisfy such withholding obligation. At the discretion of the
Committee, the Company may deduct or withhold from any payment or distribution
to a Participant whether or not pursuant to the Plan.

 

17. Termination and Amendment.

(a) The Plan may be terminated in whole or in part with respect to any or all
Participants at any time by the Committee. Subject to Section 20, upon such
termination, the assets related to the Plan, if any, in the Trust shall be
distributed to each affected Participant with respect to whom the Plan has been
terminated in order to meet the benefit obligations under the Plan with respect
to each such Participant, provided that the Committee shall not have any right
to make such distribution to an affected Participant to the extent such
distribution is prohibited by Section 409A or the existence of such right would
result in the Participant incurring interest or additional tax under
Section 409A. In the event the entire Plan is terminated, the remaining assets
related to the Plan, if any, in the Trust after the payment of such benefits
shall be paid to Morgan Stanley. The Plan may be amended by the Committee from
time to time in any respect; provided, however, that if and to the extent
required by Rule 16b-3 or by any comparable or successor exemption under which
the Committee believes it is appropriate for the Plan to qualify, no amendment
shall be effective without the approval of the shareholders of Morgan Stanley,
which (a) except as provided in Section 13, increases the number of shares of
Stock that may be distributed under the Plan, (b) materially increases the
benefits accruing to individuals under the Plan or (c) materially modifies the
requirements as to eligibility for participation in the Plan. No amendment or
termination shall be made that would materially impair the rights of any
Participant in any Award theretofore granted or made, or any earnings with
respect thereto, without such Participant’s prior written consent; provided,
however, that Morgan Stanley may amend the Plan and the Trust from time to time
in such a manner as may be necessary to avoid having the trust agreement
pursuant to which the Trust is created, the Plan or the Trust being subject to
ERISA and to avoid the current taxation of the assets held in the Trust to
Participants; and provided, further, that Morgan Stanley may amend or modify the
Plan in any manner that it considers necessary or advisable to comply with any
law, regulation, regulatory guidance, ruling, judicial decision or accounting
standards. Neither a Participant’s incurring any income tax liability nor the
loss of an investment opportunity as a result of the termination of the Plan
shall be considered an impairment of the rights of a Participant.

(b) Subject to the terms and conditions of the Plan, the Committee may amend
outstanding Awards, including, without limitation, by any amendment which would
accelerate the time or times at which the Award may vest or become payable and
by any other amendment to any other term or condition of the Award; provided,
however, that the Committee shall not have any such right to the extent it is
prohibited by Section 409A or the existence of such right would result in a
Participant being required to recognize income for United States federal income
tax purposes prior to the time of payment of an Award or would result in a
Participant incurring interest or additional tax under Section 409A. No
amendment shall be made that would materially impair the rights of any
Participant in any outstanding Award, or any earnings with respect thereto,
without the prior written consent of such Participant; provided, however, that
Morgan Stanley may amend or modify any Award under the Plan in any manner that
it considers necessary or advisable to comply with any law, regulation,
regulatory guidance, ruling, judicial decision or accounting

 

11



--------------------------------------------------------------------------------

standards. Neither a Participant’s incurring any income tax liability nor the
loss of an investment opportunity as a result of an amendment to an Award shall
be considered an impairment of the rights of a Participant in the Award.

 

18. [Intentionally Omitted]

 

19. Shareholder Approval.

The Plan was approved by the shareholders of Dean Witter, Discover & Co. (the
predecessor of Morgan Stanley) on May 20, 1994.

 

20. Effect of Revocation Event.

Upon the occurrence of a Revocation Event, the Committee may, in its sole
discretion, elect to terminate the Plan and/or the Trust in whole or in part. In
the event that the Committee elects to so terminate the Plan, the Trust or any
Participant’s Account as a result of a Revocation Event, in consideration of and
as soon as practicable after Morgan Stanley’s providing the Trustee with a
written undertaking to pay to Participants the amount to be paid under this
Section, all amounts related to the Plan held in the Trust (or if the entire
Trust is not terminated, any terminated Accounts) shall be distributed to Morgan
Stanley. Morgan Stanley shall, in its sole discretion, (a) pay to each
Participant whose Account is terminated, as soon as practicable after the date
of such termination, a lump sum in cash equal to the Fair Market Value
multiplied by the number of shares of Stock reflected in each Participant’s
Account as of the date of such termination, (b) distribute to each Participant
whose Account is terminated, as soon as practicable after the date of such
termination, that number of shares of Stock that would have been distributable
to such Participant under the Plan or (c) distribute to each Participant whose
Account is terminated that number of shares of Stock that would have been
distributable to such Participant at such time as shares would have been
distributable to such Participant under the Plan, had the Plan continued,
provided that Morgan Stanley shall not have any right to make any such payment
or distribution to a Participant whose Account is terminated to the extent such
payment or distribution is prohibited by Section 409A or the existence of such
right would result in the Participant incurring interest or additional tax under
Section 409A. If it is determined by a final adjudication in a proceeding, which
Morgan Stanley either controls or was offered the right to control and declines,
that the Participant’s interest in the Trust was taxable to the Participant
notwithstanding any termination of such Participant’s Account in the Trust,
Morgan Stanley shall pay or distribute the Participant’s interest (whether or
not the Committee has previously elected to terminate the Plan, the Trust or the
Participant’s Account) in accordance with either (a) or (b) of the preceding
sentence.

 

21. Miscellaneous.

(a) Stockholder Rights. Unless the Committee determines otherwise, prior to the
payment of Stock pursuant to any Award, the Participant shall not have any
rights as a stockholder with respect to any shares of Stock subject to such
Award.

(b) Transferability. Unless the Committee determines otherwise, no Award granted
under the Plan shall be transferable other than by will or by the laws of
descent and distribution.

(c) Non-Uniform Determinations. The Committee’s determinations under the Plan
need not be uniform and may be made by it selectively among persons who receive,
or are eligible to receive, Awards under the Plan (whether or not such persons
are similarly situated). Without

 

12



--------------------------------------------------------------------------------

limiting the generality of the foregoing, the Committee shall be entitled, among
other things, to make non-uniform and selective determinations, and to enter
into non-uniform and selective Award Certificates, as to the persons receiving
Awards under the Plan, and the terms and provisions of Awards under the Plan.

(d) Headings. The headings of sections herein are included solely for
convenience of reference and shall not affect the meaning of any of the
provisions of the Plan.

(e) Governing Law. The Plan and all rights hereunder shall be subject to and
interpreted in accordance with the laws of the State of Delaware without
reference to the principles of conflicts of law.

 

13